Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/4/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-9, 11-13 and 15-21 are pending and are presented for examination.  Claims 22-27 have been withdrawn.
In view of amendments, the Examiner withdraws the rejection mailed on 5/4/2022.  
The applicant's arguments have been considered but not persuasive.  See response below. 
Claims 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1). 
Issues are answered as below. 
(1) “The rejections allege that a thrust collar 540 corresponds to the balance ring recited in the claims. However, the thrust collar 540 is located in a compressor side cartridge housing 290 and a compressor side plate 242, and is not provided at an axial end of a rotor 310 of the turbocharger system 200 that is located within a center housing 280.”
The claim does not require anything about motor (electric motor ?) or compressor.  In reasonable broadest interpretation, rotor is merely a rotating element, stator is merely a stationary element.  
(2) “the thrust collar 540 is not "provided at an axial end" of the rotor 310”.  
Figs. 3, 5 shows rotor 310 including sleeve portion (450 in Fig. 5) is extended up to the thrust collar 540 considered as balance ring with cutout, supported by bearings.  Hence, the thrust collar 540 is at “an axial end” of the rotor 310 including sleeve portion (450 in Fig. 5) [0037-0038].  In reasonable broadest interpretation, “an axial end” is one of axial ends, either local or global ends, associated to the rotor. 

Drawings
The drawings are objected to because (1) Fig. 1 shows shaft 120 pointed to internal element of shaft.  Per Figs. 2, 4 and applicant’s argument, sleeve portion marked up in Fig. 1 should also be pointed with “120”.  Also, in Fig. 5, hollow sleeve part should be pointed with reference 120; and (2) as marked up by arrow below, an oil system (123) has nozzle that is blocked by plate (see arrow). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.   


    PNG
    media_image1.png
    378
    577
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 refer “wherein the balance ring is configured to be an oil flinger to redirect oil migrating along the shaft toward the rotor tangentially outward by the balance ring towards the stator and away from the airgap”.  Assume the nozzle at the oil system (123) is open to inject lubrication oil (see drawing objection above).  It is natural that the injected oil shall be entered into the airgap, and rotation of the balance ring is irrelevant to the oil flow to airgap.  Hence, it is vague and indefinite meaning of “away from the airgap”.   Applicant is required to reasonably explain which feature does so.  

    PNG
    media_image2.png
    332
    333
    media_image2.png
    Greyscale


Claim 19 is amended to recite “a flange extending axially from the base past the first axial end of the magnetic core”.  Specification only describes “[0018] ….  The balance ring 108-1 includes a first flange 124-1 that extends past a first end 128 of the shell 122 and the balance ring 108-2 includes a second flange 124-2 that extends past a second end 130 of the shell 122”.  It does not describe “a flange (124-1, 124-2) extending past the first axial end of the magnetic core (132)”.  
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
It is vague and indefinite where the flange extending past.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1). 
As for claim 1, Merritt discloses a turbocharger comprising:
a rotor (including 450, Figs. 3, 5-6, 9-14) rotatably mounted within the turbocharger about a rotor axis, 
a balance ring (540, 1240, Figs. 3, 5-6, 9-14) [0093, 0113] provided at “an axial end” of the rotor and having a base (radial potion, 554) and a flange (axial portion, 552, Fig. 10) extending axially from the base past the axial end of the rotor;
a cutout [0093, 0113] provided in the flange of the balance ring, the cutout having an open end extending radially outward from the rotor axis (Figs. 3, 5-6, 9-14):
a stator (242, Figs. 3, 5) [0031];
“an airgap” (see markup below) between the stator and the rotor; 
a shaft (400) [0031] rotatable about the rotor axis; and
an oil system (coolant, oil) [0029, 0036] to lubricate rotating components (inherent function due to oil) within the turbocharger;
wherein the balance ring is configured to be an oil flinger to redirect oil migrating along the shaft toward the rotor tangentially outward by the balance ring towards the stator (242) and away from the airgap (Figs. 5, 14).


    PNG
    media_image3.png
    256
    623
    media_image3.png
    Greyscale


Markup:  at the arrow, it is “an airgap” between the rotor (450) and stator (242).   In the gap, it does not expressly describes “an airgap”.  However, in natural state, air is obvious matter in the gap.  Partially in the air gap, the balance ring (540, 1240) is configured.  Fig. 14 shows how lubricant flows.  In case of Fig. 5, it does not show the flow of lubricant, but in view of Fig. 14, it is still an obvious matter.  Therefore, by combining teachings in the disclosure, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed structure, for reduced friction loss. 

As for claim 2, Merritt discloses the turbocharger of claim 1, wherein the cutout is disposed on an outer circumferential surface of the balance ring and includes a cutout wall (i.e., inner surface), the entire cutout wall being exposed to the open end [Figs. 10-11, 13) [0014, 0016, 0090].  
As for claim 4, Merritt teaches the turbocharger of claim 1, wherein the cutout has a cutout axis that is transverse to the rotor axis and extends radially outward from the rotor axis (see Y-axis in Fig. 10).  In this claim, claimed radial cutout axis is interpreted merely one of axis in the shape of cutout, and not required the cutout is used for drilling axis.  
As for claim 7, Merritt teaches the turbocharger of claim 1, wherein the cutout has a cutout axis that is parallel to the rotor axis (see dot cross line for “longitudinal axis (z-axis)” in Fig. 10 for notches) [0090, 0092].  Refer claim 4 rejection above. 
As for claim 9, Merritt teaches the turbocharger of claim 1, wherein the cutout is a concave cutout (Fig. 10).  

Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 20180163617 A1) in view of Roberts et al (US 20200149553 A1).  
As for claim 3, Merritt does not explicitly teach the turbocharger of claim 1 wherein a size of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein a size of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for convenient, accurate and increases manufacturing efficiency. 
As for claim 5, Merritt does not explicitly teach the turbocharger of claim 4, wherein a diameter of the cutout is based on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a diameter of the cutout since size, dimension and shape include a diameter such as from a first end point 174 to a second end point 176 of the aperture 172 in Fig. 3 of Roberts.  
As for claim 6, Merritt does not explicitly teach the turbocharger of claim 4 wherein a height measurement between the cutout axis and an axial plane of a top surface of the flange is based on a measure of imbalance of the rotor combined with the balance ring. Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a height of the cutout since size, dimension and shape include a height of the aperture 172 in Fig. 3 of Roberts.  
As for claim 8, Merritt does not explicitly teach the turbocharger of claim 7 wherein a radial measurement between the cutout axis and the rotor axis is based on a measure of imbalance of the rotor combined with the balance ring.  Roberts teaches a method of producing cutout [0036-0038 and 0053-0056] and Fig. 8 wherein size, dimension and shape of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the method for a radial measurement between the cutout axis and the rotor axis since measurement includes a radial measurement.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al (US 20110273040 A1) in view of Rippel et al (US 20140042841 A1). 
As for claim 19, Chamberlin discloses a rotor “for a turbocharger” (preamble, intended use) comprising:
a core (38, laminated rotor core);
a balance ring (58) [0036] disposed on a first axial end of the core (38) and having a base (see markup below) and a flange (see markup below) extending axially from the base past the first axial end of the magnetic core,
a cutout (material removed part - see markup below) provided on an outer circumferential surface of the flange of the balance ring, the cutout having an open end extending radially outward from a rotor axis.
Chamberlin is merely silent to expressly describe the laminated core (38) being magnetic.   However, it is notoriously old and well known in the art to have laminated core of stator or rotor in electric motor being of magnetic material, and therefore the examiner hereby takes official notice.  Examiner supports with Rippel et al (US 20140042841 A1) as one of examples.  Rippel describes [0028] the rotor core 16 is typically structured form stacked magnetic laminations.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have magnetic laminations rotor core for reduced magnetic loss.  
The preamble, for a turbocharger, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 
Regards “cutout”, it is material removed portion.  Whether the material removed portion made by cut out of material is product by process (MPEP 2113), and it is not patentable issue at product claim.   
The portion at arrows are obvious being material removed portions.  


    PNG
    media_image4.png
    507
    456
    media_image4.png
    Greyscale


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Rippel, and in further view of Barton et al (US 20140375166 A1).  
As for claim 20, Chamberlin as combined teaches the rotor of claim 19, but not explicitly described a size of the cutout based on a measure of imbalance of the magnetic core combined with the balance ring.  Barton discloses a method of balancing magnetic rotor having magnetic core and end ring as balancing ring, such that [e.g., 0008, 0013] a size of the cutout (“removing material on the end ring”) is based on a measure of imbalance of the magnetic core combined with the balance ring (end ring).  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for convenient, accurate and increases manufacturing efficiency. 

As for claim 21, Chamberlin as combined teaches the rotor of claim 19 but failed to teach a shell surrounding the magnetic core, wherein the base of the balance ring is contained within the shell.   Barton discloses a magnetic rotor having magnetic core and end ring as balancing ring, such that a shell (110, Fig. 1) [0015] surrounding the magnetic core (108), wherein the base of the balance ring (104, end ring base portion) is contained within the shell.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for protection and reinforcement of rotor core.  The claim does not require flange portion of the balance ring is not contained within the shell.  

Allowable Subject Matter
Claims 11-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Claim 19 official notice references.  
US 20160141930 A1, [0025] 
US 20150139830 A1, [0028] 
US 20140203681 A1, [0036] 
US 20140028146 A1, [0046] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834